State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 24, 2014                     517683
________________________________

In the Matter of CLARENCE
   GOURDINE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ.

                             __________


     Clarence Gourdine, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner purportedly sent a letter to his mother in which
he threatened to harm her caregivers upon his release from prison
if they failed to assist her in obtaining money for him. One of
the agencies involved in providing that care alerted officials to
the letter, and petitioner was thereafter charged in a
misbehavior report with violating the prison disciplinary rules
prohibiting threats and extortion. Following a tier III
disciplinary hearing, he was found guilty as charged. His
                              -2-                  517683

administrative appeal was unsuccessful, and this CPLR article 78
proceeding ensued.

      We confirm. The misbehavior report, combined with the
hearing testimony, confidential materials, the Hearing Officer's
comparison of writing samples produced by petitioner's typewriter
to the letter in question and the letter itself, provide
substantial evidence to support the determination of guilt
(see Matter of Lafferty v Fischer, 61 AD3d 1190, 1191 [2009];
Matter of Patsalos v Coombe, 228 AD2d 984, 985 [1996]). Contrary
to petitioner's argument, he was not improperly deprived of the
right to call his mother as a witness inasmuch as her testimony
would have been irrelevant to the charges (see Matter of McKinley
v Goord, 47 AD3d 974, 974 [2008]). Petitioner's remaining
arguments have been examined and found to lack merit.

      Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court